Citation Nr: 1444774	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for status-post myocardial infarction with coronary artery disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service with the United States Army from August 1973 to August 1976 and from September 1990 to July 1991.  The Veteran served in Southwest Asia from November 1990 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2009, the Veteran filed a request to reopen two claims and initiated several new claims.  With respect to the reopening of the Veteran's claims of service connection for status-post myocardial infarction with coronary artery disease due to exposure to environmental hazards in the Gulf War and for bilateral hearing loss, the RO reopened the claims, but continued to deny them.  The RO denied service connection for post-traumatic stress disorder, hair loss, dental problems, hypertension, fatigue, shortness of breath, and sleep disorder.  The Veteran has perfected an appeal only of his claim for service connection for status-post myocardial infarction with coronary artery disease.  A Board hearing was not requested.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the September 2014 Appellant's Brief is relevant to the issue on appeal.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The January 2005 Board decision denying the reopening of the Veteran's claim for service connection of status-post myocardial infarction with coronary artery disease is final.

2.  Evidence received since the January 2005 Board decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final January 2005 Board decision, which denied a claim of entitlement to service connection for status-post myocardial infarction with coronary artery disease, is not new and material, and thus the claim for service connection is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  In addition, the Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In October 2009, February 2010, and June 2010 VCAA letters sent to the Veteran prior to the appealed October 2010 rating decision, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The VCAA letters complied with Kent.  The VCAA letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's VA treatment records.  As the claim is not being reopened, there is no duty to provide a VA examination.   
See 38 C.F.R. § 3.159(c)(4)(iii) (2013) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot).  Lastly, the record reflects that the Veteran has been in receipt of social security disability benefits since 1998, a fact known at the time of the prior Board decision.  The Board finds no duty to obtain these records as the record already contains evidence of continued treatment for the claimed disorder and there is no reasonable possibility that evidence showing continued treatment for the claimed disorder will substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Board finds that VA's duty to assist has been met.  

A decision of the Board becomes final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2013).  Once a decision becomes final, VA may reopen and reconsidered a disallowed claim only when new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In his March 1996 original claim, the Veteran contended his status-post myocardial infarction with coronary artery disease was due either to heat exposure, an undiagnosed illness, or mustard gas exposure during his Persian Gulf War service.  In its November 1997 rating decision, the RO found no evidence of treatment for or complaints of heat exposure, no evidence of exposure to mustard gas or conditions consistent with mustard gas exposure, and the Veteran's disability was the result of a known clinical diagnosis of status-post myocardial infarction with coronary artery disease, which neither occurred in nor was caused by service.

The Board found in its January 2005 decision that the evidence associated with the Veteran's claims file was not so new or significant that it must be considered in order to fairly decide the merits of the Veteran's claims, and declined to reopen the Veteran's claim.   In so finding the Board found that subsequent to the November 1997 rating decision, the Veteran had submitted VA outpatient treatment reports and hearing testimony, as well as private treatment records and lay statements.  The Board observed that these records showed that the Veteran was initially treated for a myocardial infarction in January 1996 and continued to receive treatment thereafter. The Board, however, maintained that none of the treating physicians offered opinions as to the etiology of the Veteran's heart disorder.   Parenthetically, the Board also noted that it considered the Veteran's testimony and the other evidence, including a report of the Veteran's active and inactive duty training dates, with a view to whether the myocardial infarction in January 1996 could be linked to a period of inactive duty training and the claim reopened on this basis.  (See 38 U.S.C.A. §§ 101(24) (West 2002) and 38 C.F.R. § 3.6(e)(3) (2004) regarding service connection for an acute myocardial infarction during such training.)  The Board noted that at his hearing, the Veteran recalled that he developed chest pain the night after a weekend drill in December 1995 (December 1-3), but the Board observed that medical reports clearly showed that the myocardial infarction and ensuing treatment for severe coronary artery disease of the left anterior descending coronary artery were on January 15, 1996, and thereafter.  The Board maintained that this was also about a week after the January 1996 Army Reserve inactive duty training weekend (January 6- 7, 1996) and the reserve activities were not factually implicated in any way by the medical reports.  Therefore, the Board found that the Veteran's contentions were not material and that there continued to be a lack of medical evidence linking the claimed disorder to the Veteran's military service.  

The Veteran filed his current claim in September 2009.  In its October 2010 rating decision, the RO reopened the Veteran's claim, but continued to deny the claim finding the evidence continues to show the disability was not incurred in or aggravated by military service and is not due to environmental hazards in the Gulf War.  The Veteran filed a timely Substantive Appeal (VA Form 9) in July 2012.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Various legal provisions apply specifically to compensation claims from Persian Gulf War veterans.  Except as provided in 38 C.F.R. § 3.317(c), VA is to pay compensation to a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome for example), provided that such disability:  (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. §§ 3.317(a)(1) and (2)(i) (2013).  

"[O]bjective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2013).  Signs and symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  Id. at § 3.317(b) (2013).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at § 3.317(a)(4) (2013).  

Compensation will not be paid under 38 C.F.R. § 3.317:  (1) if there is affirmative evidence that the chronic disability was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that the chronic disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the chronic disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  Id. at § 3.317(a)(7) (2013).  

The evidence received after the January 2005 Board decision includes, in relevant part, statements of the Veteran, VA medical records dated from 2000 to 2011, a June 2010 VA examination report, and a July 1997 letter to the Veteran from the Office of the Secretary of Defense.  The Veteran's statements are cumulative and redundant of the evidence of record at the time of the Board decision.  His contention that his coronary heart disorder was due to exposure to environmental hazards from service in Southwest Asia was previously considered.  The Veteran's complaints also include that he experienced shortness of breath, but a lay statement in August 2002 previously noted that the Veteran experienced "gasping for air" episodes.  The VA treatment records and VA examination report also continue to show that the Veteran has and is being seen and treated for coronary artery disease.  Thus, this evidence is cumulative and redundant of the evidence of record at the time of the Board decision.  Lastly, the July 1997 letter from the Office of the Secretary of Defense informed the Veteran that it had been determined his unit was near an area where the nerve agents sarin and cyclosarin may have been released, and that he may have been exposed to a very low level of the nerve agents.  The fact of the Veteran's service in Southwest Asia, and the circumstances and conditions of such service, including exposure to environmental hazards was previously known.  Thus, this evidence is cumulative and redundant of the evidence of record at the time of the Board decision.  There continues to lack new and material evidence that shows that the Veteran's status-post myocardial infarction with coronary artery disease is due to his military service.  Accordingly, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for status-post myocardial infarction with coronary artery disease.


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for status-post myocardial infarction with coronary artery disease, the appeal is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


